

116 HR 483 IH: To authorize the Secretary of the Interior to convey certain public land within the Henry’s Lake Wilderness Study Area in the State of Idaho to resolve an unauthorized use and an occupancy encroachment dating back to 1983.
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 483IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Simpson introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to convey certain public land within the Henry’s Lake
			 Wilderness Study Area in the State of Idaho to resolve an unauthorized use
			 and an occupancy encroachment dating back to 1983.
	
		1.Land conveyance and utility right-of-way, Henry’s Lake Wilderness Study Area, Idaho
 (a)Conveyance and right-of-Way authorizedNotwithstanding section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the Secretary of the Interior may—
 (1)convey to the owner of a private residence located at 3787 Valhalla Road in Island Park, Idaho (in this section referred to as the owner), all right, title, and interest of the United States in and to the approximately 0.5 acres of Federal land in the Henry’s Lake Wilderness Study Area described as lot 14, section 33, Township 16 North, Range 43 East, Boise Meridian, Fremont County, Idaho; and
 (2)grant Fall River Electric in Ashton, Idaho, the right to operate, maintain, and rehabilitate a right-of-way encumbering approximately 0.4 acres of Federal land in the Henry’s Lake Wilderness Study Area described as lot 15, section 33, Township 16 North, Range 43 East, Boise Meridian, Fremont County, Idaho, which includes an electric distribution line and access road, 850′ in length, 20′ in width.
				(b)Consideration; conditions
 (1)Land disposalThe Secretary shall convey the land under subsection (a)(1) in accordance with section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713) and part 2711.3–3 of title 43, Code of Federal Regulations. As consideration for the conveyance the owner shall pay to the Secretary an amount equal to the fair market value as valued by a qualified land appraisal and approved by the Appraisal and Valuation Services Office.
 (2)Right-of-wayThe Secretary shall grant the right-of-way granted under subsection (a)(2) in accordance with section 205 of the Federal Land Policy and Management Act of 1976 and part 2800 of title 43, Code of Federal Regulations.
 (c)ExemptionsLand conveyed under subsection (a)(1) shall be exempt from all requirements of— (1)the Bureau of Land Management Manual 6330—Management of BLM Wilderness Study Areas; and
 (2)the National Environmental Policy Act of 1969. (d)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance of the land and the grant of the right-of-way under this section as the Secretary considers appropriate to protect the interests of the United States.
			